DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered and are persuasive in part.
Applicant’s arguments with respect to Claims 32-33, 35, and 37 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lull (US 3,178,046).
Applicant’s arguments with respect the claim limitations interpreted under 35 U.S.C. 112(f), art rejection of Claims 23-25, 27, and 29-30 under 35 U.S.C. 102(a)(1), and art rejection of Claims 39-42 under 35 U.S.C. 103 have been fully considered and are not persuasive.
Regarding claim limitations that have been cited as being interpreted under 35 U.S.C. 112(f), Applicant traverses the interpretation of “ground engaging members” and “mounting structure” under 35 U.S.C. 112(f), arguing that terms are not intended to be interpreted as means plus function limitations.  
The Examiner responds that interpretation of a claim limitation under 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.
Applicant argues that one of “ordinary skill in the art, upon reading the specification, would understand the terms used to be the name for the structure that performs the function.”
The Examiner responds that “ground engaging members” and “mounting structure” do not have a sufficiently definite meaning as the name for the structure that performs the function, as exemplified in MPEP 2181(I)(A) (i.e. “filters,” “brakes,” “clamp,” “screwdriver,” and “locks”).
Applicant argues that Rorabaugh does not describe “a lift actuator operatively connected between the lift frame and a substantially forwardmost point of the rear lift arm,” as claimed.
The Examiner disagrees, noting that Rorabaugh’s lift actuator (68) is clearly “operatively connected between” (emphasis added) lift frame (42) and a substantially forwardmost point (62), as shown in Figure 1.  The Examiner further notes that Applicant has not claimed the lift actuator to be directly connected to a forwardmost point of the rear lift arm.
Applicant argues that “the lift cylinder 68 of Rorabaugh could not reasonably be connected to a substantially forwardmost point of the lift arm 66 because the substantially forwardmost point of the lift arm 66 is within the extension arm 110.”
The Examiner responds that Applicant has not claimed the lift cylinder (68) is connected to “a substantially forwardmost point of the lift arm.”
Applicant argues that “the Examiner failed to establish a prima facie case of obviousness with respect to independent claim 39 because nothing was identified by the Examiner within Rorabaugh in view of Baker et al. that teaches or suggests a lift actuator operatively connected between the lift frame and a pivot axis at or forward of the front end of the rear lift arm.”
The Examiner disagrees, noting that the Office Action dated 03/22/2022 clearly cited Baker as disclosing “a lift actuator (32)” and “a bracket (34) fixedly coupled to the front end of the rear lift arm, wherein the bracket defines a point at or forward of the front end of the rear lift arm” (Pg. 10, Ln. 11-16).
Applicant argues that “Baker et al. does not clearly teach or suggest that the pivot point connection between the lift cylinder 32 and the bracket 34 is at or forward of the front end of the outer boom 22,” and further argues that “the perspective angle of Figure 1 of Baker et al. does not allow the viewer to accurately determine the exact position of the pivot point connection relative to the front end of the outer boom 22.”
The Examiner disagrees, noting that one of ordinary skill in the art, when viewing Baker’s Fig. 1, would clearly see and understand that bracket 34 provides a pivot point at or forward of the front end of the rear lift arm.  The Examiner further notes that one of ordinary skill in the art could absolutely determine the pivot axis between lift actuator 32 and bracket 34 is at or forward of the front end of the rear lift arm of Baker’s perspective Fig. 1 (see annotated Fig. 1).

    PNG
    media_image1.png
    1232
    825
    media_image1.png
    Greyscale

Applicant argues that “Rorabaugh in view of Baker et al. fails to teach or suggest all the claim elements recited in amended independent claim 39.”  Applicant acknowledges that Rorabaugh discloses a crossbar 116, but further argues that cross bar 116 “is connected to the alleged front lift arms and not the alleged rear lift arms as would be required to teach or suggest amended independent claim 39.”
The Examiner responds that, as amended, Claim 39 does not recite a crossbar member connected to the rear lift arms, but that the crossbar member is “connected between the rear lift arms.”  The Examiner argues that Rorabaugh discloses this newly claimed feature.
Applicant traverses the Statutory Double Patenting rejection of Claims 23-42 on the grounds that allowable subject matter has not been indicated.
The Examiner responds that the pending claims are still anticipated or obvious in view of U.S. Patent No. 10,718,098, U.S. Patent No. 10,975,543, Rorabaugh, Lull, and Baker.  The Double Patenting rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ground engaging members” and “mounting structure.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rorabaugh (US 2010/0168933).
Rorabaugh discloses;
Claim 23.  A utility loader comprising: a lift frame (16) carrying a prime mover (not illustrated), the lift frame including left and right sides; ground engaging members (26) operatively attached to the lift frame, wherein at least one of the ground engaging members is powered by the prime mover to propel the lift frame over a ground surface; a control console (56) located at or near a rear end of the lift frame, the control console carrying controls (52) adapted to be manipulated by an operator either: standing on a platform (54) mounted near the rear end of the lift frame; or walking behind the lift frame; and a lift arm assembly (18) attached to at least one of the left and right sides of the lift frame, wherein the lift arm assembly comprises: a rear lift arm (66) including a front end and a rear end, wherein the rear end of the rear lift arm is pivotally attached to the lift frame; a front lift arm (110) also including a front end and a rear end, wherein the rear end of the front lift arm is telescopically engaged with the front end of the rear lift arm such that a distance between the rear end of the rear lift arm and the front end of the front lift arm is variable; a lift actuator (68) operatively connected between the lift frame and a substantially forwardmost point of the rear lift arm, the lift actuator adapted to pivot the rear lift arm relative to the lift frame; and an extension actuator (108) adapted to extend or retract the front lift arm relative to the rear lift arm (Par. 0010-0027 and Fig. 1 and 5).  
Claim 24.  The loader of claim 23, wherein the rear lift arm comprises a bracket (42), wherein the bracket defines an attachment point (72), wherein the lift actuator is connected to the bracket of the rear lift arm at the attachment point (Fig. 1).  
Claim 25.  The loader of respective claims 23 and 32, wherein the prime mover is positioned on the lift frame at a location lateral to the lift arm assembly (Par. 0014 and Fig. 1).  
Claim 27.  The loader of respective claims 23 and 32, wherein the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis (70) located forward of the operator (Fig. 1).  
Claim 29.  The loader of claim 23, wherein the lift arm assembly comprises left and right lift arm assemblies (Fig. 4) attached to the left and right sides of the lift frame, respectively, wherein the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies (Par. 0014 and Fig. 1 and 4).  
Claim 30.  The loader of respective claims 23 and 32, further comprising: a mounting structure (20) pivotally attached to the front end of the front lift arm, a tool assembly (22) carried on the front end of the front lift arm, and at least one tilt actuator (114) connected between the mounting structure and the front lift arm, wherein the tool assembly is carried on the mounting structure (Par. 0010 and 0027, and Fig. 1 and 4).  

Claims 32-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lull (US 3,178,046).
Lull discloses;
Claim 32.  A utility loader comprising: a lift frame (B) carrying a prime mover (not illustrated), the lift frame including left and right sides; ground engaging members (illustrated in Fig. 1-3) operatively attached to the lift frame, wherein at least one of the ground engaging members is powered by the prime mover to propel the lift frame over a ground surface; a control console (in front of 20) located at or near a rear end of the lift frame, the control console carrying controls (implicitly disclosed to operate C and D) adapted to be manipulated by an operator either: standing on a platform (annotated Fig. 1) mounted near the rear end of the lift frame; or walking behind the lift frame; and a lift arm assembly (C) attached to at least one of the left and right sides of the lift frame, wherein the lift arm assembly comprises: a rear lift arm (30) including a front end and a rear end, wherein the rear end of the rear lift arm is pivotally attached to the respective side of the lift frame; a front lift arm (32) also including a front end and a rear end, wherein the rear end of the front lift arm is telescopically received in the front end of the rear lift arm such that a distance between the rear end of the rear lift arm and the front end of the front lift arm is variable; wherein the front lift arm defines a first portion (80) proximate the rear end extending along a first axis (annotated Fig. 1) and a second portion (84) proximate the front end extending along a second axis (annotated Fig. 1), wherein the first axis is at an angle to the second axis; a lift actuator (40) connected between the lift frame and the rear lift arm, the lift actuator adapted to pivot the rear lift arm relative to the lift frame; and an extension actuator (90) adapted to extend or retract the front lift arm relative to the rear lift arm, wherein the extension actuator is attached to and located laterally inward of at least a portion (outer walls) of the associated front and rear lift arms, wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm (Par. 0010-0027 and Fig. 1 and 5).  
Claim 33. The loader of claim 32, wherein the prime mover is positioned on the lift frame at a location lateral to the lift arm assembly (as understood by Fig. 1-3).  
Claim 34. The loader of claim 32, wherein a forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm regardless of a position of the rear lift arm (Fig. 1).  
Claim 35. The loader of claim 32, wherein the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis (22) located forward of the operator (Col. 2 and Fig. 1).  
Claim 37. The loader of claim 32, further comprising: a mounting structure (annotated Fig. 1) pivotally attached to the front ends of the front lift arms, a tool assembly (D) carried on the front end of the front lift arm, and at least one tilt actuator (110) connected between the mounting structure and the front lift arms, wherein the tool assembly is carried on the mounting structure (Col. 3 and Fig. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Albright et al. (US 6,726,437).
	Rorabaugh does not recite;
Claim 26.  A forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm regardless of a position of the rear lift arm.  
Claim 28.  The rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis located aft of rearmost contact point between the ground surface and the ground engaging members.  
	However, Albright discloses a lift frame (12) carrying a prime mover (not illustrated), ground engaging members (14), and a lift arm assembly (22) comprising a rear lift arm (40) and a front lift arm (42) telescopically engaged with the rear lift arm, and further teaches a forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm regardless of a position of the rear lift arm (Fig. 1), and the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis (Fig. 1) located aft of rearmost contact point between the ground surface and the ground engaging members (Col. 2-3 and Fig. 1).
Therefore, in view of Albright’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly configuration with respect to the ground engaging members so that the lift arm pivot point was located aft of rearmost contact point between the ground surface and the ground engaging members, and that the forwardmost portion of the ground engaging members is forward of the front end of the rear lift arm to provide a longer lift arm assembly to obtain a higher reach while positioning the bucket as close to the machine center of mass as possible.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Mrozek (US 3,493,133).
	Rorabaugh does not recite;
Claim 31.  The rear lift arm comprises one or more threaded adjusters movably coupled to the rear lift arm and configured to contact the front lift arm.  
	However, Mrozek discloses a telescopic arm assembly (27) comprising a rear arm (28) and a front arm (43) telescopically engaged with the rear arm, and further teaches the rear lift arm comprises one or more threaded adjusters (46) movably coupled to the rear lift arm and configured to contact the front lift arm to facilitate alignment and realignment of the front arm with the rear arm (Col. 3-5 and Fig. 1-2).  
Therefore, in view of Mrozek’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly to include one or more threaded adjusters to facilitate alignment and realignment of the front arm with the rear arm.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lull in view of Albright.
	Lull does not recite;
Claim 36. The loader of claim 32, wherein the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis located aft of a rearmost contact point between the ground surface and the ground engaging members.  
However, Albright discloses a lift frame (12) carrying a prime mover (not illustrated), ground engaging members (14), and a lift arm assembly (22) comprising a rear lift arm (40) and a front lift arm (42) telescopically engaged with the rear lift arm, and further teaches the rear lift arm is pivotally attached to the lift frame at a lift arm pivot axis (Fig. 1) located aft of rearmost contact point between the ground surface and the ground engaging members (Col. 2-3 and Fig. 1).
Therefore, in view of Albright’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lull’s lift arm pivot point to be located aft of the rearmost contact point between the ground surface and the ground engaging members to increase the length of the lift arm assembly while maintaining the supported load close to the ground engaging members, thus allowing for an increased lifting height.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lull in view of Albright, and further in view of Mrozek.
	Lull does not recite;
Claim 38. The loader of claim 32, wherein the rear lift arm comprises one or more pads located within the rear lift arm and positioned between the rear lift arm and the front lift arm, and wherein the rear lift arm further comprises one or more threaded adjusters movably coupled to the rear lift arm and configured to contact the front lift arm.  
	However, Albright discloses a lift frame (12) carrying a prime mover (not illustrated), ground engaging members (14), and a lift arm assembly (22), comprising a rear lift arm (40) and a front lift arm (42) telescopically engaged with the rear lift arm (Col. 203 and Fig. 1), and further teaches the rear lift arm comprises one or more pads (180) located within the rear lift arm and positioned between the rear lift arm and the front lift arm to provide wear bearings to guide and properly position the front lift arm relative to the rear lift arm (Col. 6 and Fig. 5).
Therefore, in view of Albright’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lull’s lift arm assembly to include one or more pads located within the rear lift arm and positioned between the rear lift arm and the front lift arm to provide wear bearings to guide and properly position the front lift arm relative to the rear lift arm.
Lull does not recite;
Claim 38.  The rear lift arm further comprises one or more threaded adjusters movably coupled to the rear lift arm and configured to contact the front lift arm.
However, Mrozek discloses a telescopic arm assembly (27) comprising a rear arm (28) and a front arm (43) telescopically engaged with the rear arm, and further teaches the rear lift arm comprises one or more threaded adjusters (46) movably coupled to the rear lift arm and configured to contact the front lift arm to facilitate alignment and realignment of the front arm with the rear arm (Col. 3-5 and Fig. 1-2).  
Therefore, in view of Mrozek’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lull’s lift arm assembly to include one or more threaded adjusters to facilitate alignment and realignment of the front arm with the rear arm.

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rorabaugh in view of Baker et al. (US 5,249,379).
	Rorabaugh discloses;
Claim 39.  A utility loader comprising: a lift frame (16) carrying a prime mover (not illustrated), the lift frame including left and right sides; ground engaging members (26) operatively attached to the lift frame, wherein at least one of the ground engaging members is powered by the prime mover to propel the lift frame over a ground surface; a control console (56) located at or near a rear end of the lift frame, the control console carrying controls (52) adapted to be manipulated by an operator either: standing on a platform mounted near the rear end of the lift frame; or walking behind the lift frame; and left and right lift arm assemblies (66 and 110) attached to left and right sides of the lift frame, respectively, wherein each of the left and right lift arm assemblies comprises: a rear lift arm (66) including a front end and a rear end, wherein the rear end of the rear lift arm is pivotally attached to the lift frame; a front lift arm (110) also including a front end and a rear end, wherein the rear end of the front lift arm is telescopically engaged with the front end of the rear lift arm such that a distance between the rear end of the rear lift arm and the front end of the front lift arm is variable; a lift actuator (68) operatively connected between the lift frame and the rear lift arm, the lift actuator adapted to pivot the rear lift arm relative to the lift frame; and an extension actuator (108) adapted to extend or retract the front lift arm relative to the rear lift arm; and a cross bar member (116) connected between the rear lift arms of the left and right lift arm assemblies (116 is directly between right and left 66 at least when right and left 108 are fully retracted) (Par. 0010-0027 and Fig. 1 and 4-5).  
Claim 41.  The utility loader of claim 39, further comprising a tool assembly (22) carried on the front ends of the front lift arms (Fig. 1).  
Claim 42.  The utility loader of claim 39, wherein the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies (Par. 0014 and Fig. 1).  
Rorabaugh does not recite;
Claim 39.  The lift actuator operatively connected between the lift frame and a pivot axis at or forward of the front end of the rear lift arm.
Claim 40.  The utility loader of claim 39, further comprising a bracket fixedly coupled to the front end of the rear lift arm, wherein the bracket defines the pivot axis at or forward of the front end of the rear lift arm, wherein the lift actuator is attached to the bracket at the pivot axis.  
	However, Baker discloses a lift arm assembly (12) having a rear lift arm (22) and a front lift arm (20), and a lift actuator (32) operatively connected between the lift frame and the rear lift arm, and further teaches; the lift actuator is attached to a bracket (34) fixedly coupled to the front end of the rear lift arm, wherein the bracket defines a pivot axis (pivot axis of connection between 32 and 34) at or forward of the front end of the rear lift arm (see annotated Fig. 1), the bracket is effective to angularly raise and lower the boom assembly so that the digger arm can be raised and lowered to perform a trenching operation (Col. 4 and Fig. 1). 
Therefore, in view of Baker’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rorabaugh’s lift arm assembly to include a bracket at the end of the rear lift arm to provide a lift actuator connection pivot axis at or beyond of the end of the rear lift arm so that the digger arm can be raised and lowered to perform a trenching operation.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.



    PNG
    media_image2.png
    730
    1172
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,718,098.  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claims 23 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-10 of U.S. Patent No. 10,975,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,975,543 in view of Rorabaugh. 
Claim 24 is not patentably distinct from Claim 1 of U.S. Patent No. 10,975,543 accept for the limitation a bracket defining an attachment point.
However, Rorabaugh discloses a utility loader (10) comprised of a lift frame (12) having a telescopic lift arm assembly (Fig. 4), and further teaches a bracket (42) defining a lift actuator attachment point (72), a lift actuator (68), and further teaches a bracket (member connected between 66 and 68) defining an attachment point (Par. 0014 and Fig. 1 and 4).
Therefore, in view of Rorabaugh’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of US Pat. No. 10,975,543 to include a bracket defining a lift actuator attachment point and a lift actuator for providing a means for lifting the lift arm assembly.

Claims 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,718,098 in view of Lull. 
Claims 32 and 37 are not patentably distinct from Claim 14 of U.S. Patent No. 10,718,098 accept for the Claim 32 limitations: “the front lift arm is telescopically received in the front end of the rear lift arm,” “the extension actuator is attached to and located laterally inward of at least a portion of the associated front and rear lift arms, wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm,” and “the front lift arm defines a first portion proximate the rear end extending along a first axis and a second portion proximate the front end extending along a second axis, wherein the first axis is at an angle to the second axis.”
However, Lull discloses a utility loader (Fig. 1) comprised of a lift frame (B) having a telescopic lift arm assembly (C) and an extension actuator (90), and further teaches: the front lift arm is telescopically received in the front end of the rear lift arm; the extension actuator is attached to and located laterally inward of at least a portion of the associated front and rear lift arms (Fig. 2-3), wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm, and the front lift arm defines a first portion (80) proximate the rear end extending along a first axis (annotated Fig. 1) and a second portion (84) proximate the front end extending along a second axis (annotated Fig. 1), wherein the first axis is at an angle to the second axis (Par. 0010-0028 and Fig. 1 and 4).
Therefore, in view of Lull’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of US Pat. No. 10,718,098 to include: the front lift arm is telescopically received in the front end of the rear lift arm to reduce the lift arm assembly moment about the lift frame; the extension actuator located laterally inward of at least a portion of the associated front and rear lift arms and not protruding above or below its respective rear lift arm to protect the actuator from damage during operation, and to have further modified the claimed invention of US Pat. No. 10,718,098 to include the front lift arm defining a first portion extending along a first axis and a second portion extending along a second axis angled in relation to the first axis so that a tool assembly could rest on the ground more closely to the ground contact point of the forwardmost ground engaging member.

Claims 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-6 and 9 of U.S. Patent No. 10,975,543 in view of Lull.
Claims 32-37 are not patentably distinct from Claims 1, 3-6 and 9 of U.S. Patent No. 10,975,543 accept for the Claim 32 limitations: “the front lift arm is telescopically received in the front end of the rear lift arm,” “the extension actuator is attached to and located laterally inward of at least a portion of the associated front and rear lift arms, wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm,” and “the front lift arm defines a first portion proximate the rear end extending along a first axis and a second portion proximate the front end extending along a second axis, wherein the first axis is at an angle to the second axis.”
However, Lull discloses a utility loader (Fig. 1) comprised of a lift frame (B) having a telescopic lift arm assembly (C) and an extension actuator (90), and further teaches: the front lift arm is telescopically received in the front end of the rear lift arm; the extension actuator is attached to and located laterally inward of at least a portion of the associated front and rear lift arms (Fig. 2-3), wherein the extension actuator is positioned such that no portion protrudes above or below its respective rear lift arm, and the front lift arm defines a first portion (80) proximate the rear end extending along a first axis (annotated Fig. 1) and a second portion (84) proximate the front end extending along a second axis (annotated Fig. 1), wherein the first axis is at an angle to the second axis (Par. 0010-0028 and Fig. 1 and 4).
Therefore, in view of Lull’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of US Pat. No. 10,718,098 to include: the front lift arm is telescopically received in the front end of the rear lift arm to reduce the lift arm assembly moment about the lift frame; the extension actuator located laterally inward of at least a portion of the associated front and rear lift arms and not protruding above or below its respective rear lift arm to protect the actuator from damage during operation, and to have further modified the claimed invention of US Pat. No. 10,718,098 to include the front lift arm defining a first portion extending along a first axis and a second portion extending along a second axis angled in relation to the first axis so that a tool assembly could rest on the ground more closely to the ground contact point of the forwardmost ground engaging member.

Claims 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,718,098 in view of Baker, and further in view of Rorabaugh.
Claims 39-42 are not patentably distinct from Claim 19 of U.S. Patent No. 10,718,098 accept for the limitations;
Claim 39. The “lift actuator operatively connected between the lift frame and a point at or forward of the front end of the rear lift arm and “a crossbar member connected between the rear lift arms of the left and right lift arm assemblies.”
Claim 40. The utility loader of claim 39, further comprising a bracket fixedly coupled to the front end of the rear lift arm, wherein the bracket defines the pivot axis at or forward of the front end of the rear lift arm, wherein the lift actuator is attached to the bracket at the pivot axis.
Claim 42. The utility loader of claim 39, wherein the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies.
However, Baker discloses a lift arm assembly (12) having a rear lift arm (22) and a front lift arm (20), and a lift actuator (32) operatively connected between the lift frame and the rear lift arm, and further teaches the lift actuator is attached to a bracket (34) fixedly coupled to the front end of the rear lift arm, wherein the bracket defines a pivot axis (pivot connection between 32 and 34) at or forward of the front end of the rear lift arm, the bracket is effective to angularly raise and lower the boom assembly so that the digger arm can be raised and lowered to perform a trenching operation (Col. 4 and Fig. 1). 
Therefore, in view of Baker’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 10,718,098 to include a bracket at the end of the rear lift arm to provide a lift actuator connection pivot axis at or beyond of the end of the rear lift arm so that the digger arm can be raised and lowered to perform a trenching operation.
However, Rorabaugh discloses a lift frame (42), a lift arm assembly (18) having a rear lift arm (66), a front lift arm (110), and a lift actuator (68) operatively connected between the lift frame and the rear lift arm, and further teaches a crossbar member (116) connected between the rear lift arms of the left and right lift arm assemblies, and the prime mover is located at a position on the lift frame that is between the left and right lift arm assemblies (Par. 0010-0027 and Fig. 1 and 4-5).
Therefore, in view of Rorabaugh’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 10,718,098 to include a crossbar member connected between the rear lift arms to provide a more structurally stable lift arm assembly, and to have positioned the prime mover on the lift frame that is between the left and right lift arm assemblies so that the prime move helps establish a center of gravity between the lift arms for more stable machine operation, and provide left and right lift arm assemblies to provide a stronger lift arm assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652